Citation Nr: 0837245	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-27 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
the veteran's claim for service connection for bilateral 
hearing loss and assigned an initial 0 percent (i.e., 
noncompensable) rating retroactively effective from 
October 5, 2005, the date of receipt of his claim.  He wants 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  Jurisdiction over his claim was 
subsequently transferred to the RO in Chicago, Illinois, and 
that office forwarded the appeal to the Board.

As support for his claim, the veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDING OF FACT

The veteran has Level II hearing loss in each ear, i.e., 
bilaterally.  


CONCLUSION OF LAW

The criteria are not met for an initial compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2005.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence 
- keeping in mind his claim initially arose in the context 
of him trying to establish his underlying entitlement to 
service connection, since granted.  Note also that more 
recent June and November 2006 letters complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the veteran's claim in the 
August 2007 SOC - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), is simply not warranted here.  

In cases, as here, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  
Thus, as the veteran's claim for a higher disability rating 
was appealed directly from the initial rating assigned, no 
further action under the section 5103(a) is required.  See 
Goodwin v. Peake, 22 Vet App 128 (2008); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess supra.  However, 
in this case, as mentioned, the veteran has in fact 
nonetheless received additional notice concerning the 
downstream disability rating and effective date elements of 
his claim, in the June and November 2006 letters, which again 
were provided prior to the most recent readjudication of his 
claim in the August 2007 SOC.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his available service medical 
records (SMRs) and VA treatment records, and arranged for a 
VA compensation examination initially to assess the etiology, 
then severity, of his bilateral hearing loss.  When SMRs are 
lost or missing, VA has a heightened obligation to satisfy 
the duty to assist.  In this case, the veteran's SMRs appear 
to have been destroyed in the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
Under these circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision ...."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  In this regard, the 
report of the veteran's separation examination was provided 
by the NPRC, although other records may have been destroyed, 
and it appears further attempts to obtain them would be 
futile.  There is no basis for any further pursuit of SMRs.  
38 C.F.R. § 3.159(c)(2) and (3).  It also deserves mentioning 
that the SMRs had far more importance when determining 
whether the veteran's bilateral hearing loss is attributable 
to his military service, i.e., whether he was entitled to 
service connection, which, as mentioned, the RO already has 
determined he is.  The more pertinent concern in his current 
appeal is the severity, not etiology, of his bilateral 
hearing loss, so the SMRs concerning his military service 
from January 1952 to January 1954, many years ago - indeed 
decades, would do little to address this determinative issue, 
even if they were available for consideration.  


So the missing SMRs would have little importance insofar as 
determining whether the veteran is entitled to a higher 
initial disability rating for his bilateral hearing loss 
because, in making this determination, the Board looks 
instead to the evidence generated since the effective date of 
the award - which, again, here, is October 5, 2005.  See 
Fenderson, 12 Vet. App. at 125-26.

The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2007).  The Board acknowledges the veteran's 
arguments during his personal hearing as to why the Board 
should remand this case for another examination to assess the 
current severity of his bilateral hearing loss.  He contends 
that his hearing is getting worse every month, every year 
based on his conversations, and that he keeps on trying to 
turn up his hearing aid.  But there is no medical evidence on 
record corroborating this assertion, especially in light of a 
VA compensation audiological examination having been provided 
in May 2006, so relatively recently.  

The veteran also contends that his hearing aids are not as 
effective as they used to be, which should also entitle him 
to another VA audio examination.  Specifically, he states 
that he had obtained them in 2005, and subsequently had them 
readjusted in early 2006, although he was not sure of the 
dates.  A review of his VA treatment records, however, shows 
that he was fitted for a hearing aid in November 2005 and 
readjusted in December 2005.  Significantly, though, these 
audio treatment records were also available to the May 2006 
VA compensation audio examiner, who stated that he reviewed 
the claims file (C-file) for the veteran's pertinent medical 
and other history.  And the examiner remarked that there were 
no audiologic results indicating an ear or hearing problem 
requiring medical follow-up or a problem that, if treated, 
might cause a change in the hearing threshold levels.  
Moreover, a layman like the veteran is generally incapable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  



Therefore, considering the absence of competent medical 
evidence that demonstrates a worsening of the veteran's 
bilateral hearing loss since the May 2006 examination, 
requesting another VA examination to assess the severity of 
his bilateral hearing loss is not warranted.  There is 
sufficient evidence, already of record, to fairly decide his 
claim insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.  

II.  Analysis

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable under Diagnostic Code 6100, effective from 
October 5, 2005, the date his claim for service connection 
was received.  He wants a higher rating for this disability 
throughout the entire appeal period, of at least 10 percent.  
He testified at his August 2008 travel Board hearing that his 
hearing loss is getting progressively worse every month, 
every year based on conversations he has with his wife and 
friends, and that he keeps trying to turn up his hearing aid 
to improve the situation, although it does not help as much 
as it should.  He contends his time served in an army 
maintenance shop destroyed his hearing capabilities, and the 
that has suffered with a hearing loss problem for all the 
years since.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  



If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet App 505 (2007) (a more recent decision of the Court 
holding that, in determining the present/current level of a 
disability for any increased-evaluation claim, the Board must 
consider whether the rating should be "staged."  Similarly, 
in the latter Fenderson scenario, where, as here, the veteran 
has expressed dissatisfaction with the assignment of an 
initial rating, VA also must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

It is important for the veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  



VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The veteran had a VA audiology evaluation in October 2005.  
His  puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
50
60
65
LEFT

40
45
60
65

The average puretone threshold was 53 decibels in both the 
right and left ears.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 88 
percent in the left ear.

Applying the results of that October 2005 examination to 
Table VI yield values of Level II hearing for his right ear 
and Level II hearing for his left ear.  Applying these values 
to Table VII indicates his bilateral hearing loss is only 
0 percent disabling, not warranting a higher initial 
disability rating.  



The veteran more recently had another VA audiology 
examination in May 2006.  His puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

45
50
60
65
LEFT

45
50
65
65

The average puretone threshold was 55 decibels in the right 
ear and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in each 
ear.

Applying the results of that May 2006 VA audiology 
examination to Table VI yields a value of Level II hearing 
for both ears.  Applying these values to Table VII indicates 
the veteran continues to have noncompensable (zero percent 
disabling) hearing loss, producing no increase in severity 
from the October 2005 evaluation.  

He also does not have the type of exceptional hearing 
impairment contemplated by 38 C.F.R. § 4.86(a) and (b), so 
this regulation does not apply.  

Since the veteran's bilateral hearing loss has never been 
more than 0 percent disabling at any time since October 5, 
2005, the effective date of the grant of service connection, 
the Board cannot "stage" this rating.  Fenderson, 
12 Vet. App at 125-26.  

And as the preponderance of the evidence is against the 
veteran's claim for an initial compensable disability rating 
(i.e., higher than 0 percent) for his service-connected 
bilateral hearing loss, the "benefit-of-the-doubt" rule is 
not applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Simply stated, the results of his 
hearing evaluations do not provide an objective basis for 
granting a higher rating.  



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 0 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


